DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claims 1-14 and 21-24 are pending in the application. Claims 1-14 remain withdrawn from consideration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 21, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al. (US 2014/0036810) in view of Takeda et al. (Newly Cited, US 2019/0215824).
Regarding claim 21, Harrison discloses or suggests an operation method of a terminal in a communication system, the operation method comprising:
receiving a higher layer message including configuration information on resource sets of a physical uplink control channel (PUCCH) (see at least paragraphs 47, 220, 221, and 226, obtaining information related specification of multiple PUCCH resource regions via higher layer RRC signaling);
receiving downlink control information (DCI) indicating a specific resource set among the resource sets (see at least paragraphs 47, 220, 221, and 226, obtaining an indication specifying a particular PUCCH resource region allocated to the UE from among the multiple PUCCH resource regions); and
transmitting the PUCCH using time-frequency resources indicated by the specific resource set (see at least paragraph 222, the UE transmits on the allocated PUCCH resource),
where the configuration information includes information of resources belonging to each of the resource sets, and the information of resources includes information on time resources for the PUCCH and information on a physical resource block (PRB) for the PUCCH (see at least paragraphs 47, 220, 221, and 226-240, each PUCCH region can be defined by a starting PUCCH resource index and a size, where configuration information for the regions can be signaled to the UE through higher layer RRC signaling),

Harrison does not explicitly disclose a hop index of a hopping PRB for the PUCCH and, when a frequency hopping operation is performed, the PRB for the PUCCH is hopped from a first hop PRB corresponding to the starting index to a second hop PRB corresponding to the hop index.
Takeda, from the same or similar fields of endeavor, discloses or suggests a hop index of a hopping PRB for the PUCCH and, when a frequency hopping operation is performed, the PRB for the PUCCH is hopped from a first hop PRB corresponding to the starting index to a second hop PRB corresponding to the hop index (see at least paragraphs 114-120, information specifying resources for transmitting UCIs includes PRB index and index of frequency hopping pattern, where the PRB is hopped in accordance with the PRB index and the index of frequency hopping pattern as shown in, for example, Figs. 11A and 11B).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Takeda in to the invention of Harrison in order to prevent the uplink control channel’s quality from deteriorating (see at least paragraph 58 of Takeda).

Regarding claim 22, Harrison discloses or suggests that the information of resource further includes a number of symbols used for transmitting the PUCCH (see at least paragraphs 
regarding claim 24, the time resources of the PUCCH are not limited to a last symbol of a slot including the time resources (see at least paragraphs 226-240, the PUCCH region including the time resources is not limited to a last symbol of a slot including the time resources).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al. (US 2014/0036810) in view of Takeda et al. (Newly Cited, US 2019/0215824), and further in view of He (US 2020/0228289).
Regarding claim 23, Harrison in view of Takeda discloses or suggests all of the subject matter of the claimed invention except that the information of resources further includes hopping information indicating that a frequency hopping operation is performed.
He, from the same or similar fields of endeavor, discloses or suggests that the information of resources further includes hopping information indicating that a frequency hopping operation is performed (see at least paragraphs 29-32, frequency hopping can be enabled or disabled by higher layer signaling).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by He in to the invention of Harrison in view of Takeda in order to achieve maximum frequency diversity and/or to avoid unnecessary UL spectrum fragmentation (see at least paragraph 29 of He).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424.  The examiner can normally be reached on Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        02/19/2021